DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Patthak et al. (US PGPUB #2016/0292592) in view of Mahapatra et al. (Contextual Anomaly Detection in Text Data) further in view of Huang et al. (US PGPUB #2018/0285397) teaches a method comprising:
obtaining unstructured text generated by a device regarding operation of the device;
identifying the unstructured text as associated with a particular command or process that generated the unstructured text.

But, Patthak et al. in view of Mahapatra et al. further in view of Huang et al. fails to teach a method comprising:
classifying a portion of the unstructured text as anomalous by inputting the unstructured text to a machine learning-based model trained to predict text that is generated by the particular command or process and expected to appear in the unstructured text, wherein the portion of the unstructured text is classified as anomalous when it deviates from the text that is predicted by the machine learning-based model; and
providing the unstructured text for display that includes an indication that the portion of the unstructured text is anomalous.
These limitations, in combination with the remaining limitations of independent Claims 1, 10, and 19 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651